Citation Nr: 0005947	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  98-06 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Evaluation of post-traumatic stress disorder, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an effective date earlier than March 10, 
1997, for the grant of service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1969 to 
February 1975 and from May 1976 to June 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO).  In that decision, the RO granted service 
connection for post-traumatic stress disorder and assigned a 
30 percent evaluation, effective March 10, 1997.


REMAND

The appellant has alleged that he received treatment at a VA 
facility.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should associate with the 
claims file any current treatment records 
related to treatment for post-traumatic 
stress disorder at the Castle Point, New 
York, facility from November 1998 to the 
present.

2.  The veteran is informed that if he 
was treated at a VA facility for PTSD 
within one year of the March 1997 claim, 
he should submit that evidence.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


